DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference characters 1-6 and 17 have been used to designate different structures in Figs. 21,22,36 and 29A-C, 33-34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the trademark STARBUCKS has been noted in this application (¶016). It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The disclosure is objected to because of the following informalities:
	in ¶s 081 and 082, “prospective” should be --perspective--;  
	in ¶085, the description of the drawing indicates that this Figure is of the Prior Art (spinner bag 200), but the drawing depicts applicant’s bag 400;
	as discussed above with respect to the drawings, ¶s 0081 and 089 use duplicate reference characters;
	in ¶095, “62” should be --82--;
	in ¶0113, “41A-C” should be --40--; and
	in ¶0114, “15A” “15B” and “15C” should be --41A--, --41B--, and --41C--, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (10,426,240) in view of Kassab Arabo (9,604,658).
	Regarding claim 1, Yamamoto discloses a roller carry-on luggage cart (1) comprising: 
	a primary luggage compartment (2) enclosed by a fabric, metallic, or plastic covering (implicit);
	one or more rear wheels (see Fig. 1A) mounted at a lower rear of the primary luggage compartment (e.g., on the same side as the handle 3); 
	one or more swiveling casters able to rotate around a vertical axis mounted at a lower front of the primary luggage compartment (see Col. 4, lines 51-55 describing that all of the wheels are casters); and 
	a retractable handle (3) coupled to the primary luggage compartment (2) and configured to facilitate pushing the primary luggage compartment from the rear (see left-most view of Fig. 15 showing the user pushing the cart from the rear/handle-side).
	Yamamoto does not disclose that the rear wheels are fixed wheels.
	Kassab Arabo teaches another wheeled enclosure/bag including the well-known expedient of a pushable handle (216; see embodiment in Fig. 18) mounted on the same side as fixed rear wheels (184, 186) and including front side steerable casters (180, 182) .
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the rolling bag of Yamamoto to use the the rear fixed wheels taught by Kassab Arabo to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a simple substitution of one know element (a rolling bag with a combination of fixed and caster wheels) for another (a rolling bag having all wheels being casters) to obtain predictable results (e.g., a rolling bag that more easily tracks in a straight line, while retaining steering with all four wheels remaining on the ground).
	Regarding claims 11-14, Yamamoto further discloses that the primary luggage compartment is a generally rectangular prism and has its handle (3) on the narrow side wall (see e.g., Figs. 1A-1C and Fig. 15, note hinges 7 of the handle providing for the pushing direction being perpendicular to the narrow width side “T”).
	Regarding claims 15-16, Yamamoto further discloses the bag including top and side handles (see Fig 1B and 1C) allowing for the bag to be lifted when the handle (3) is retracted.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Yamamoto in view of Kassab Arabo as applied to claim 1 above, and further in view of Yun (US 2015/0374086).
	Regarding claims 2 and 6, the Yamamoto combination does not disclose a collapsible personal item carrier at the upper portion.  
	Yun teaches another rolling travel bag (1) including a retractable handle (5) and includes at the upper portion (see e.g., Figs. 1-2) a collapsible item carrier (see expanded configuration with personal items shown in phantom in Fig. 2 and the collapsed configuration in Fig. 1), wherein the carrier comprises a collapsible fence (7) around at least a portion of a perimeter of the uppermost surface of the primary luggage compartment.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the rolling bag of the Yamamoto combination to include a loose item carrier as taught by Yun to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding storage capability to a bag) to known devices (e.g., rolling travel bags with a generally flat top surface) ready for improvement to yield predictable results (e.g., a bag whose carrying capacity can be temporarily enlarged, if desired).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Yamamoto in view of Kassab Arabo as applied to claim 1 above, and further in view of Daly (10,111,507).
	Regarding claim 2, the Yamamoto combination does not disclose a collapsible personal item carrier at the upper portion.  
	Daly teaches another rolling travel bag (20; see Figs. 3-4) including a retractable handle and includes at the upper portion a collapsible item carrier (see pocket 22 selectively covered by expanded/raised flap 24) configured for restraining loose items placed on top thereof (e.g., beverage container 23).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the rolling bag of the Yamamoto combination to include a loose item carrier as taught by Daly to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding storage capability to a bag) to known devices (e.g., rolling travel bags with a generally flat top surface) ready for improvement to yield predictable results (e.g., a bag whose carrying capacity can be temporarily enlarged, if desired).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Yamamoto in view of Kassab Arabo and Daly as applied to claim 2 above, and further in view of Hansborough et al. (US 2016/0045009).
Regarding claims 3 and 5, the Yamamoto/Kassab Arabo/Daly combination does not disclose a tray extending from the upper portion towards the handle.
Hansborough teaches another rollable luggage device (10; see ¶0060 providing that the luggage can be rolled) including a retractable handle (290; see Fig. 20-21) and having a tray (226) extending from an upper portion of the luggage compartment towards the handle (see Fig. 21), wherein the tray can include a cup holder (see ¶0075).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the rolling bag of the Yamamoto combination to include a retractable tray as taught by Hansborough to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding secondary features to a rolling bag to increase its utility to particular users) to known devices (e.g., rolling travel bags) ready for improvement to yield predictable results (e.g., a bag that can operate as a temporary work surface/desktop for commuters).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Yamamoto in view of Kassab Arabo as applied to claim 1 above, and further in view of Russell-Uren (US 2019/0009164).
	Regarding claims 9-10, the Yamamoto combination does not disclose the specific type of caster that is used.  
	Russell-Uren teaches another type of caster for a wheeled device (see ¶0002) wherein the caster comprises a wheel (104) coupled to an axle (109), wherein the axle is supported by a ring bearing (103) encompassing the wheel around its diameter and permitting rotation of the axle around the vertical axis (see dashed vertical axis in Fig. 1); wherein the ring bearing (103) is coplanar with the axle (109; see Fig. 1 and ¶0145 describing the position of the ring bearing 103 about the frame 108 that supports axle 109 at hole 113).  
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the rolling bag of the Yamamoto combination to include the low-profile casters taught by Russell-Uren to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one know element (low profile casters) for another (generic casters) to obtain predictable results (e.g., a rolling bag that has a lower center of gravity to improve balance by using casters with a lower profile).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable Yamamoto in view of Kassab Arabo as applied to claim 1 above, and further in view of Abraham (US 2002/0088679).
	Regarding claims 17-18, Yamamoto discloses a large side zippered flap (8; see Fig. 1 and Col. 5, lines 15-19). The Yamamoto combination does not provide for side-accessible smaller compartments in the larger zippered flap/wall.
Abraham teaches another travel bag that can include wheels and handles (see ¶0017) and including:
a small compartment (72) which is capable of holding liquid containers and coupled to an interior of a side wall (12 generally, as shown by the hidden lines in Figs. 1 and 2) accessible from an exterior of the primary luggage compartment via a small zippered flap (see ¶0026);
a larger zippered flap (12) in which the small zippered flap (72) is formed and is configured for accessing an interior (20, see Fig. 2) of the primary luggage compartment.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the rolling bag of the Yamamoto combination to include the smaller side-accessible storage flap taught by Abraham to arrive at the claimed device.  The motivation being to allow access to increase the storage capacity and accessible to certain stored items apart from accessing the entire primary storage compartment. 
Lastly, the term “valet stand” is interpreted to represent an intended use as there is no recitation as to any structure associated with this term apart from the above.
Regarding claim 19, the above combination does not specifically recite additional compartments on the larger flap in addition to the small zippered flap (72).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to include a plurality of small compartments in the large flap of the combination, since a mere duplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would be to provide multiple pockets that can be dedicated to particular items to allow a user to easily access/find those items.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 20, Abraham further teaches that the larger zippered flap (12) of the above combination includes a support member (16) interposed between the flap and sidewalls (44) of the primary luggage compartment (see Fig. 2), the support member is configured for holding the zippered flap in an open position (see Fig. 2 showing the flap being held in the open position).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the rolling bag of the Yamamoto combination to include the flap gussets taught by Abraham to arrive at the claimed device.  The motivation being to allow access to increase allow a user to accessing the primary storage compartment when the bag is left upright without spilling out its contents. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose or fairly suggest the recited foldable supports for the collapsible fence that support a resilient ring around the upper portion of the supports.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618